DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2020 has been entered.

 Election/Restrictions
Newly submitted claim 7 amendments are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the amended claim is directed to an embodiment with multiple second ends and openings as seen in Figure 3. The original claims were directed to the vascular graft with a singular second end and opening as seen in Figures 1 and 2. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-12, and 14-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 1, 3-12 and 14-22 are pending. 
Claims 7-12 and 14-20 are withdrawn.

Claims 1, 3-6, 21, and 22 are examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 3-6, 21, and 22, are rejected as indefinite for being “use” claims but failing to set forth any steps involved in the process (see MPEP 2173.05(q)).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-6, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a use but fail to recite any steps for use.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2010/0262216 A1) in view of Cully et al. (US 2015/0157444 A1 hereinafter “Cully).
Regarding Claim 1, Xue discloses a vascular graft (stent, 100) for interposition at a resection of vascular structures at a carotid bifurcation (abstract, as the graft of Xue is disclosed for use at a bifurcation it could be used at a carotid bifurcation) comprising a hollow body (Figure 
Xue discloses the invention substantially as claimed, but does not disclose that the vascular graft has an inside diameter that increases from the first end towards the second end or is made of polytetrafluoroethylene.  In the same field of vascular grafts, Cully discloses a graft with an inside diameter that increases from the first end towards the second end (Figure 1 and described in [0020]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the graft of Xue with an inside diameter that increases from the first end to the second end in order to better fit the diameter of an artery as it transitions from a main artery to a branch artery. 
Additionally Cully teaches that the vascular graft can be made of polytetrafluoroethylene (PTFE – as described in [0020]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the graft of Xue out of polytetrafluoroethylene as is taught by Cully in order to provide a material that is durable and biocompatible. 
Regarding Claim 6, as these are product by process claims relating to a method of making a vascular graft, the vascular graft disclosed by Xue in view of Cully is capable of having the ends of the graft cut to fit the resection of the carotid bifurcation. 
Claims 3-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Cully further in view of Zhao et al. (US 2015/0089365 A1, hereinafter “Zhao”).
Regarding Claim 3, Xue in view of Cully disclose the graft of Claim 1, but fails to disclose determining the dimensions of the vascular graft based on electronic medical imaging, specifically CT angiography. 

Regarding Claim 4, as this is a product by process claims relating to a method of making a vascular graft, the vascular graft disclosed by Xue in view of Cully in view of Zhao is capable of being produced by 3D printing. 
Regarding Claim 5, as this is a product by process claims relating to a method of making a vascular graft, the vascular graft disclosed by Xue in view of Cully in view of Zhao is capable of being produced by thermoforming a thermoplastic material in a mold. 
Regarding Claim 21, Xue in view of Cully in view of Zhao discloses a graft of Claim 1 as described above, and Cully teaches a uniformly dimensioned section extending from the second end (Figure 1, section 106) which could be dimensioned according to the medical imaging of the vascular structure as taught by Zhao ([0125]).
 It would have been obvious to one having ordinary skill in the art at the time the application was filed to utilize a uniformly dimensioned section extending from the second end as taught by Cully as dimensioned according to medical imaging as taught by Zhao with the device of Xue in order to provide a customized and specific fit for placement within the vascular structures. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Cully, further in view of Silverman et al. (US 5,931,865, hereinafter “Silverman”). 
Regarding Claim 22, Xue in view of Cully discloses the invention of Claim 1 substantially as described above, but fails to disclose the vascular graft with internal dimensions marked on the hollow body between the first opening and the second opening for aid in cutting the body between the first end and the second end to match an internal dimension of the vascular structure to which the vascular graft is to be attached.  


Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4-6, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/CHRISTINE L NELSON/            Examiner, Art Unit 3774    


/JERRAH EDWARDS/            Supervisory Patent Examiner, Art Unit 3774